                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 WINNIFRED KOCCOA WHENHALL,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-209

        v.

 SUPERIOR COURT OF CHATHAM
 COUNTY, et al.;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's August 29, 2019 Report and Recommendation, (doc. 2), to which Plaintiff has filed not

filed objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 2), as

the opinion of the Court and DISMISSES Plaintiff’s 28 U.S.C. § 2241 Petition WITHOUT

PREJUDICE. Petitioner is also not entitled to a Certificate of Appealability, rendering moot any

request for in forma pauperis status on appeal. The Court DIRECTS the Clerk of Court to

CLOSE this case.

       SO ORDERED, this 28th day of October, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
